Bates, Judge,
delivered the opinion of the court..
Kattlemann was indicted for forgery; there were five counts in the indictment; he was tried on the whole indict*107ment and found guilty on the first count. This verdict was set aside and a new trial awarded him. At the second trial, he was again tried on the whole indictment and found guilty on the first count, and also on the third count. This was error. The verdict on the first trial was an acquittal on all but the first count, and he should have been tried again upon that alone. (State v. Ross, 29 Mo. 32.)
He was charged to have committed forgery by altering the date of a receipt for money, and the Criminal Court gave an instruction as follows: “Altering the date of a receipt from the 11th of April to the 1st of April, if done fraudulently, that is, if done to prejudice the rights of another, and the' more easily or successfully to enable the party altering it to '' obtain a double credit for money paid, is a material alteration, and sufficient to constitute the offence of forgery.” This instruction stated an abstract principle correctly. Such ■ alteration gives to the receipt a different operation, by mak-1 ing it evidence of a payment at a different time from the f original date.
Judge Dryden concurring, the judgment is reversed, and the cause remanded.
Judge Bay did not sit in the cause, he having been of counsel in the lower court.